Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamori et al., JP 2014-108988 in view of the third party submission contained within the Information Disclosure filed February 9, 2021.
	In response to the Examiner’s assertion that a third party had made a determination that the polymer material prepared in Example 4 of the reference was inherently in possession of the same molecular weight distribution under the curve as is defined by claimed parameters W1, W2, and W3, they furnished a more precise mathematical treatment that demonstrated that said polymer had a similar, if not completely compliant, molecular weight distribution under the curve for these distinct molecular weight ranges.  In particular, they showed that, whereas the approach of the third party had determined W3 of the prior art polymer to be 10.3 (area %), the figure was actually 9.3%.  In an interview conducted between the Examiner and Applicants’ representative, it was acknowledged that Yamamori could no longer be deemed anticipatory of the instant invention but believed that a rejection under 103 could still be substantiated insofar as the record had not illustrated criticality in W3 being at least 10% (from the interview summary dated 05/07/2021):
“In Applicants' proposed response, they direct the Examiner to Comparative Example 2 where the magnitude of W3 is 9% and they note that the crazing resistance time is reduced and the stringing start temperature is lower, both thus it might be the case that this properties is more attributable to the methyl acrylate content than the value of W3. The stringing start temperature for the copolymer of comparative example 2, on the other hand, is at least 20 degrees lower than that of an of the exemplified copolymers so it may be the case that this property may be correlated with the magnitude of W3 although the only other trial that exhibited a stringing start temperature below that of the inventive embodiments as defined by the claims differed not in a lack of compliance with the value of W3, but rather W2. Thus, it is difficult to conclude that the stringing start temperature is attached to any one of these polymer attributes.”

It should be emphasized here that the only current distinction between the requirements of the claims and the properties/makeup of the copolymer of prior art Example 4 remains its non-conformity with the area under the curve in the molecular weight range beyond 300,000.  The alkyl acrylate content of said copolymer is 0.935% so even the new limitation outlined in the final four lines is anticipated.  It is further noted that the comparison to which the Examiner was directed, Comparative Example 2, is problematic at least for the reason that it does not constitute one against the closest prior.  That is to say, the only departure of the prior art copolymer resin was that the magnitude of W3 was 9.3%, which although it is outside the claimed range associated with this parameter of 10-14% it is still closer to the lower endpoint of 10% than is Comparative Example 2 for which W3 is 9%.  Further, to reiterate, it is not even clear that either property highlighted by Applicant, time to crazing occurrence and stringing start temperature, are directly correlated to W3.  Time to crazing seems like it might actually be tied more to the mol contribution of methyl acrylate in the copolymer than W3 in light of the observations summarized in the previous paragraph and, in the only other comparative trial (Comp. Ex. 4) for which the stringing start temperature occurred at a temperature lower than all of the exemplifications of the instant invention, it was W2 that did not adhere to the claim limitations, not W3.
	To the extent that the value of W3 is the only aspect not anticipated by the prior art, it is this limitation alone for which criticality must be proven and Examiner has thus far failed in that endeavor for the reasons given above.

Allowable Subject Matter
Claims 3-5 are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





May 24, 2021


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765